Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final action is in response to the Application Serial 17/360,553.  In response to Examiner’s office action dated April 26, 2022, Claims 121,123,129-136, 139 and 140 are amended. Claims 1- 120 and the claims 141-200 have been cancelled. The claims 121-140 are pending in this application and have been rejected below.

Response to Amendments

Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been fully considered.  The claims 121- 140 are rejected under 35 U.S.C. 101, see below.
 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection have been fully considered and are not persuasive. The claims 121 -140 are rejected under 35 U.S.C. 103, see below.   


Response to Arguments

Rejection under 35 U.S.C. 101
On pages 8 —16, Applicant traverses, “ … the claims are not directed to an abstract idea and, in any event, recite significantly more than any alleged abstract idea … 
A. The Claims Are Not "Directed to" Judicially Excluded Matter
“….Applicant claims… are not directed to an abstract idea under Step 2A, but rather are rooted in a technical solution for generating gradual adjustments to placement of products based on an estimated gradient of impacts of prior adjustments….…   the Federal Circuit has explained, "it is not enough to merely identify a patent-ineligible concept underlying the claim." Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016). Rather, the Examiner "must determine whether that patent-ineligible concept is what the claim is 'directed to."' Id.  The Office oversimplifies the analysis under Step 2A, Prong One by substantially reproducing the entirety of claim 121 and summarily concluding that it "could all be reasonably interpreted commercial or legal interactions . . .and managing personal behavior or relationships or interactions between people . . . and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity." … by rejecting the entirely of the claim as a whole, the Office fails to account for particular elements recited in claim 121 and improperly "oversimplif[ies] the claims by looking at them generally and failing to account for the specific requirements of the claims." M.P.E.P. § 2106.05(a) … the elements of claim 121 cannot reasonably be considered "commercial or legal interactions." The mere relation to a commercial environment does not mean that the claims are directed to any form of commercial interaction itself. For example, in buySAFE v. Google, Inc., the Federal Circuit found that the claims were "squarely about creating a contractual relationship-a- transaction performance guaranty"' and that the invocation of a computer to "receive[] a request for a guarantee and transmit[] an offer of guarantee in return" added no inventive concept. 765 F.3d. 1350, at 1351-52 (Fed. Cir. 2014). Application No.: 17/360,553Attorney Docket No.: 12765.0058-00000Conversely, claim 1 does not recite forming or managing any form of legal agreement itself, such as "contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations" themselves. M.P.E.P. § 2106.04(a)(2)(II)(B). Rather, claim 121 recites steps for determining a planned first adjustment to a planogram, determining an impact of the planned first adjustment, and determining a planned second adjustment expected to cause a positive impact, which is distinct from any form of commercial or legal interaction itself. Accordingly, the Office has not established that the claims fall under the "certain methods of organizing human activity" that have been deemed patent ineligible. … moreover, even assuming the claims include aspects of organizing human activity…. Applicant respectfully submits the amended claims integrate the alleged concepts into a practical application … the federal circuit has emphasized the importance in a meaningful “direct to” inquiry and has held that improvements in technology may demonstrate patent eligibility…. See Core Wireless Licensing S.A.R.L. v LG Elecs., … as established in Enfish v. Microsoft …. Office asserts that claim 121 does not integrate the  judicial exception into a practical application, considering only the additional elements of "a non-transitory computer-readable medium" and "a data source" which the Office asserts are "no more than applying the abstract idea with generic computer components." Office Action at 10-11. Considering Applicant's amended claim 121 as a whole, however, demonstrates that, the claim integrates the purported judicial exception into a practical application. For example, amended claim 121 recites a combination including:  generating first instructions to implement [a] planned first  adjustment; .. . analyzing [a] second image to determine a second placement of  products on the at least part of the shelf, the second placement of  products resulting from the planned first adjustment; accessing, based on the determined second placement of products and from a data source, data associated with the at least part of the shelf;  determining, based on the accessed data, an impact of the second placement of products; estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; [and] using the estimated gradient to determine a planned second adjustment to the second placement of products on the at least part of-12- he shelf, the planned second adjustment being expected to cause a positive impact;  (Emphases added). Amended claim 121 integrates the alleged abstract idea into a practical application. As indicated in the specification, it is often difficult or impractical for employees to implement relatively large changes to a placement of products on a shelf to achieve a desired target planogram. As-filed Specification at [0392]. Further, in many instances the target planogram may be unknown or may not be optimized. Id.,[0428]. The system of claim 121 overcomes these difficulties providing a solution for generating gradual adjustments to the placement of products on a shelf. In particular, the system determines an estimated gradient of impacts in mathematical space, which may be used to develop subsequent adjustments.  Accordingly, when viewed as a whole, the claims recite specific steps that result in an improvement in technology, integrating any alleged abstract idea into a practical application. Claim 121 is more than a mere drafting effort designed to monopolize any form of commercial or legal interactions or managing personal behavior or relationships or interactions between people, as cautioned against by the 2019 guidelines. Rather, claim 121 recites a particular method for automatically generating product placement adjustments to achieve an optimized placement. Such practical applications as claimed are patent-eligible. For at least the foregoing reasons, Applicant's claim 121 is not "directed to" an abstract idea, … independent claims 139 and 140 recite similar elements and thus are directed towards eligible subject matter for the reasons discussed above with respect to claim 121. Dependent claims 122-138, through their respective dependencies from independent claim 121, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn.

Application No.: 17/360,553 B. Under a Proper Analysis in Step 2B, the Claims Recite Significantly 
More than the Alleged Abstract Idea 

As described above, Applicant's claims are not directed to an abstract idea, so the "significantly more" inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to "significantly more" than any alleged "abstract idea," and the Office has not shown otherwise. The Federal Circuit emphasized in BASCOM that, because "the 'inventive concept may arise in one or more of the individual claim limitations or in the ordered combination of the limitations," "[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art." BASCOM Glob. Internet Sews. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (emphasis added). In doing so, the Court emphasized how an "inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. (Emphasis added).  … The-14- Application No.: 17/360,553Attorney Docket No.: 12765.0058-00000additional elements in amended claim 121 thus represent "significantly more" because they are a practical implementation of the alleged abstract idea. In view of the foregoing, Applicant's independent claims 121, 139, and 140 recite "significantly more" than the alleged abstract idea and for this additional reason are patent-eligible. Dependent claims 122-138, through their respective dependencies from independent claim 121, are also eligible at least due to their dependence from a patent eligible base claim. Accordingly, the rejection under 35 U.S.C. § 101 of claims 121-140 should be withdrawn. 

Examiner respectfully acknowledges the Applicant’s arguments. Applicant’s claims are rejected under 35 U.S.C. 101. The claims 121-140 are directed to a judicial exception.  The claims are not integrated into a practical application. The Applicant is point to Subject Matter Eligibility Example 36. Additionally, the Applicant introduces the amendment of estimating a gradient … however, the Applicant does not discuss the technical elements. The Applicant is pointed the specification [0138] –[0139]. The  claims are rejected under 35 U.S.C. 101, see below.

Attorney Docket No.: 12765.0058-00000 

Rejection under 35 U.S.C. 102
Applicant traverses, “… amended claim 121 recites, in part:  estimating a gradient associated with the impact in a mathematical space of planograms based on the first 
placement of products, the second placement of products, and the impact;  using the estimated gradient to determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact (Emphases added). Signorelli fails to disclose or suggest at least this element of claim 121. … Signorelli does not anticipate 
independent claim 121. Independent claims 139 and 140, although different in scope from claim 121, include recitations similar to those discussed above with respect to claim 121 and therefore are also allowable. Dependent claims 121-125, 129, 130, and 134-140, through their respective dependencies from independent claim 121, are also allowable at least due to their dependence from an allowable base claim. Accordingly, Applicant respectfully request that the rejections of claims 121-140 under 35 U.S.C. § 102 be withdrawn. 

Examiner respectfully disagrees. The Applicant’s Amendments necessitate grounds for a new rejection.  The claims are rejected under 35 U.S.C. 103, see below.



Rejection Under 35 U.S.C. 103
On pages 15- 17, Applicant traverses, “ … Applicant respectfully traverses the rejection of claims 126-128 and 131-133 under 35 U.S.C. § 103 as allegedly being unpatentable over Signorelli in view of either Nemati, Jones, or Meyer. Office Action at 24-30 … Applicant amends independent claims 121, 139, and 140 to expedite prosecution. For example, amended claim 121 recites, in part: estimating a gradient associated with the impact in a mathematical space of planograms based on the first 
placement of products, the second placement of products, and the impact; using the estimated gradient to determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact (Emphases added). As described above, Signorelli fails to disclose or suggest at least this subject matter of amended claim 121. Nemati, Jones, and Meyer do not cure these deficiencies of Signorelli. For at least these reasons, claim 121 is allowable over the cited references. Dependent claims 126-128 and 131-133, through their respective dependencies from independent claim 121, are also allowable at least due to their dependence from an allowable base claim. Accordingly, Applicant respectfully requests that the rejections of claims 126-128 and 131-133 under 35 U.S.C. § 103 be withdrawn. …”.
-17- 
Examiner respectfully disagrees. The Applicant’s Amendments necessitate grounds for a new rejection.  The claims are rejected under 35 U.S.C. 103,  see below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 121 -140 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.,  a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims (claim 121, and similarly claims 139 and 140) recite, “……receiving … of at least part of a shelf; analyzing …  to determine a first placement of products on the at least part of the shelf; based on the first placement of products, determining a planned first adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; receiving … of the at least part of the shelf captured after the first instructions were generated; analyzing … to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; accessing, based on the determined second placement of products and …, data associated with the at least part of the shelf; determining, based on the accessed data, an impact of the second placement of products; estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact; and generating second instructions to implement the planned second adjustment …”.   The claims 121 - 140 , in view of the claim limitations, are directed to the abstract idea of  “… receiving … of at least part of a shelf; analyzing …  to determine a first placement of products on the at least part of the shelf; based on the first placement of products, determining a planned first adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; receiving … of the at least part of the shelf captured after the first instructions were generated; analyzing … to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; accessing, based on the determined second placement of products and …, data associated with the at least part of the shelf; determining, based on the accessed data, an impact of the second placement of products; estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact; and generating second instructions to implement the planned second adjustment …”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of “… receiving … of at least part of a shelf; analyzing …  to determine a first placement of products on the at least part of the shelf; based on the first placement of products, determining a planned first adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; receiving … of the at least part of the shelf captured after the first instructions were generated; analyzing … to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; accessing, based on the determined second placement of products and …, data associated with the at least part of the shelf; determining, based on the accessed data, an impact of the second placement of products; estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact; and generating second instructions to implement the planned second adjustment …”.  The claims 121-140  could all be reasonably interpreted  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.
Further the claims are directed to mathematical relationships, and thus, the claims are directed to mathematical concepts.
The claims are directed to the abstract groupings of certain methods of organizing human activity and mathematical concepts. 
This judicial exception is not integrated into a practical application under the second prong of Step 2A.  In particular, the claims recite the additional elements beyond the recited abstract idea of, of the “non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for testing of planograms, the method comprising:”, “a first image”, “a second image”, “from a data source”,,  in claim 121; “the non-transitory computer-readable medium”, “a third image”, in claim 122; “the non-transitory computer-readable medium”, in claim 123, 124, 125; “the non-transitory computer-readable medium”, “an optimization algorithm”, in claim 126; “the non-transitory computer-readable medium”, “the optimization algorithm”, “a greedy algorithm”, in claim 127;  “the non-transitory computer-readable medium”, “the second image” in claim 128; “the non-transitory computer-readable medium”, in claim 129;  “the non-transitory computer-readable medium”, in claim 130, claim 131; “the non-transitory computer-readable medium”, “a pressure sensor” in claim 132, “the non-transitory computer-readable medium”, “a weight sensor”, in claim 133; “the non-transitory computer-readable medium”, in claim 134, claim 135, claim 136, claim 137,claim 138; “A system for testing of planograms, the system comprising: -5-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 at least one processing unit configured to”, “a first image” , “a second image” , “a data source,” in claim 139; “a first image” , “a second image”, in claim 140; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.-See MPEP 2106.05 (f). 

 Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

  In addition, as noted above, with respect to the “… receiving a first image...”, “generating first instructions …”, “…Attorney Docket No.: 12765.0058-00000 receiving a second image… ”, and “generating second instructions …” of these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 122-138 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 


The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [0112] teaches a computer-based system that may include computer system components, desktop computers, workstations, tablets, handheld computing devices, memory devices, and/or internal network(s) connecting the components. . - See MPEP 2106.05(f) 

 Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

  In addition, as noted above, with respect to the “… receiving a first image...”, “generating first instructions …”, “…Attorney Docket No.: 12765.0058-00000 receiving a second image… ”, and “generating second instructions …” of these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 122-1 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 120-140 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 121 -125, 129-130, and 134-140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli  (US 2014/0,214,547 A1) in view of Ouimet (US 2007/0,050,235 A1).

Regarding Claims 1 -120,  (Canceled).  
  
Regarding Claim 121, (Currently Amended) 

A non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for testing of planograms, the method comprising: receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products on the at least part of the shelf; 

Signorelli teaches the data storage devices 1740a-e may generally store program instructions, code, and/or modules that, when executed by a processing device cause a particular machine to function in accordance with one or more embodiments described herein. The data storage devices 1740a-e depicted in FIG. 17A, FIG. 17B, FIG. 17C, FIG. 17D, and FIG. 17E are representative of a class and/or subset of computer-readable media that are defined herein as "computer-readable memory" (e.g., non-transitory memory devices as opposed to transmission devices or media)., Signorelli [0156].

Signorelli teaches the user device 502 may be utilized to capture an image of the shelf 570 and/or the units or product 560a-c thereon. …  image data from the user device 502 may be transmitted, e.g., via the network 504, to one or more of the controller device 510 and the merchant device 506a and/or the manufacturer device 506b …, the controller device 510 may analyze the image data from the user device 502 and identify specific image artifacts and/or features within the image data, Signorelli [063], and 

Signorelli teaches 1500 may comprise determining (e.g., by the processing device) an inventory of the shelf, at 1506., Signorelli [0140], [Figure 5], [Figure 15 and the associated text]. 



based on the first placement of products, determining a planned first adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; 

Signorelli teaches the controller device 510 may, for example, compare image patterns in the received image data to image patterns and/or data stored in the database 540 (e.g., image "targets"). Upon identification of an image target in the image data, the controller 510 may send data and/or instructions to the user device 502 defining an ARR application and/or functionality thereof., Signorelli [063], [0140], [Figure 15]

Signorelli teaches image data may also or alternatively be analyzed to determine that a second unit of product 1260a-2 of the desired second type of product is incorrectly stored in the first product placement zone 1270a-1 of the first shelf 1270a (e.g., with (on top of, behind, and/or next to) the first unit of product 1260a-1 of the desired first type of product). As depicted by the arrow in FIG. 12, it may be suggested (e.g., by the controller device 1210 and/or the user device 1202--e.g., via output of the user device 1202 and/or to a user of the user device 1202) that the second unit of product 1260a-2 be moved to the second product placement zone 1270a-2 of the first shelf 1270a--e.g. (a planned first adjustment) in accordance with the stored plan-o-gram., Signorelli [0119]. 


receiving a second image of the at least part of the shelf captured after the first instructions were generated; analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment;

Signorelli teaches may be determined that due to the relocation of the second unit of product 1260a-2 (first adjustment, first instruction), room for another unit of the first type of product is available in the first product placement zone 1270a-1 of the first shelf 1270a (second placement resulting from planned first adjustment), Signorelli [0119].

accessing, based on the determined second placement of products and from a data source, data associated with the at least part of the shelf;  determining, based on the accessed data and impact of the second placement of products; 

Signorelli teaches image data may also or alternatively be analyzed to determine that a second unit of product 1260a-2 of the desired second type of product is incorrectly stored in the first product placement zone 1270a-1 of the first shelf 1270a (e.g., with (on top of, behind, and/or next to) the first unit of product 1260a-1 of the desired first type of product).  …. it may be determined that due to the relocation of the second unit of product 1260a-2, room for another unit of the first type of product is available in the first product placement zone 1270a-1 of the first shelf 1270a. In such a case, it may be suggested (e.g., by the controller device 1210 and/or the user device 1202--e.g., via output of the user device 1202 and/or to the user of the user device 1202) that another unit of the first type of product be ordered, or another such unit may automatically be ordered or indicated is required for restocking. , Signorelli [0119] –[0120], [Figure 12]

	Although highly suggested Signorelli does not explicitly teach:

estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine

Ouimet teaches:
estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine

Ouimet teaches a product decision model to resolve inventory and placement …. Once the objective function is maximized, the product decisions that went into the model are considered optimized. The output of the model is a report that retailer 12 can use to implement the results of the modeling exercise., Ouimet [047] The report can be graphical in format and give optimized price, facings, assortment, and placement teaches  function may be calculated in discrete steps, checking all values of x and y, or the function may be calculated in a continuous fashion, e.g. by gradient search, Ouimet [067]

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Ouimet teaches product decision modeling that considers placement, promotion and inventory. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with determining using a gradient search to maximize calculating product decision variables, as taught by Ouimet, optimize sales, revenue, and profit for the retail store. Ouimet [abstract]. 



… a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact; and generating second instructions to implement the planned second adjustment. 


Signorelli teaches it may be determined that due to the relocation of the second unit of product 1260a-2, room for another unit of the first type of product is available in the first product placement zone 1270a-1 of the first shelf 1270a. In such a case, it may be suggested (e.g., by the controller device 1210 and/or the user device 1202--e.g., via output of the user device 1202 and/or to the user of the user device 1202) that another unit of the first type of product be ordered, or another such unit may automatically be ordered or indicated is required for restocking (second instruction , planned second adjustment)., …  it may be suggested (e.g., by the controller device 1210 and/or the user device 1202--e.g., via output of the user device 1202 and/or to the user of the user device 1202) that another unit of the first type of product be ordered, or another such unit may automatically be ordered or indicated is required for restocking. In some embodiments, the image data may be analyzed to reveal that a third unit of product 1260a-3a and a fourth unit of product 1260a-3b of the desired third type of product are stored correctly in the third product placement zone 1270a-3 of the first shelf 1270a., Signorelli [0119] –[0120] and Signorelli teaches In some embodiments, the inventory figures may be utilized to predict product type usage rates and/or restocking levels required to meet certain requirements (e.g., holiday rush periods in a store or anticipated and/or scheduled recipe preparation at a consumer's home or restaurant). Inventory levels may be determined at intervals and/or upon triggering events, for example, and may accordingly be analyzed with respect to inventory level changes over time., Signorelli [0140]


Regarding Claim 122, (Previously Presented) 

The non-transitory computer-readable medium of claim 121, wherein the method further comprises: receiving a third image of the at least part of the shelf captured after the second instructions were generated; analyzing the third image to determine a third placement of products on the at least part of the shelf, the third placement of products resulting from the planned second adjustment; and determining, based on the accessed data, an impact of the third placement of products.  

Signorelli teaches it may be suggested (e.g., by the controller device 1210 and/or the user device 1202--e.g., via output of the user device 1202 and/or to the user of the user device 1202) that another unit of the first type of product be ordered, or another such unit may automatically be ordered or indicated is required for restocking. In some embodiments, the image data may be analyzed to reveal that a third unit of product 1260a-3a and a fourth unit of product 1260a-3b of the desired third type of product are stored correctly in the third product placement zone 1270a-3 of the first shelf 1270a., Signorelli [0119] –[0120], [Figure 12]


Regarding Claim 123, (Currently Amended) 

The non-transitory computer-readable medium of claim 122, wherein the method further comprises: using the second placement of products, the impact of the second placement of products, the third placement of products and the impact of the third placement of products to determine a desired planogram; and generating information related to the desired planogram.  

Signorelli teaches the image data corresponding to the second shelf 1270b may be analyzed to determine that while a unit of product 1260b-1 of a first manufacturer is stored in a first product placement area 1270b-1 of the second shelf 1270b, a unit of product 1260b-2 is stored in a second product placement area 1270b-2 of the second shelf 1270b. …  and in the case that the units or product 1260b-1, 1260b-2 from the two different manufacturers are not desired for adjacent storage (e.g., pursuant to rules stored in the database 1240 and/or based on data received from the manufacturer device 1206), (example of a third placement based on the planogram) it may be suggested (e.g., by the controller device 1210 and/or the user device 1202--e.g., via output of the user device 1202 and/or to the user of the user device 1202) that one or both of the units of product 1260b-1, 1260b-2 from the two different manufacturers be relocated and/or removed from the second shelf 1270b., Signorelli [0119] –[0120],[Figure 12]


Regarding Claim 124, (Original) 
The non-transitory computer-readable medium of claim 123, wherein the information related to the desired planogram includes a recommendation to implement the desired planogram and the method further comprises transmitting the recommendation to a store associate of a retail store in which the shelf is included.  

Signorelli teaches various suggestions regarding product placement and/or stocking/restocking may be output to the user in a variety of manners. In some embodiments, suggestions may be output via an ARR interface such as one or more of the interfaces 220, 620, 820, 1020, 1320, 1420 of FIG. 2, FIG. 6, FIG. 8, FIG. 10, FIG. 13, and/or FIG. 14., Signorelli [0120]

Signorelli teaches the interface 1320 may comprise, for example, highlighting 1322a-b of one or more objects or features in the real-time image. …  a first highlighting 1322a alters the portion of the real-time image corresponding to a first unit of product 1360a. In such a manner, for example, the user's attention may be drawn to the first unit of product 1360a and/or the first highlighting 1322a may comprise an indication that the first unit of product 1360a has been locked-onto as an ARR target., Signorelli [0123]

Signorelli teaches store personnel (in the case of a retail shelf image capture) … may be directed (e.g., via prompts output by a user device) to stand in a certain position and/or orient the camera in a direction and/or manner (e.g., to achieve the desired shelf image results). In the example of store inventory, an image-based stocking location may be designated for a shelf and/or set of shelves by a floor decal and/or other visual indicator of appropriate positioning., Signorelli [0138]


Regarding Claim 125, (Original) 

The non-transitory computer-readable medium of claim 123, wherein the information related to the desired planogram includes an expected impact of the desired planogram.  

Similar to claim 124 , Signorelli [0120], [0123]  and 

Signorelli teaches out of stock items and/or proper item placement may also or alternatively be indicated by use of a second image enhancement 1326b. The second image enhancement 1326b may comprise, for example, a `ghost` image and/or outline of a missing item such as a dotted-line representation and/or a partially translucent or faded image of an item desired for the indicated location on a third shelf 1370c. In some embodiments, quantity, identifying, and/or other information regarding proper product placement may be indicated such as via a third image enhancement 1326c., Signorelli [0126] –[0128]


Regarding Claim 129, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of sales data.  

Signorelli [0119] and 
Signorelli teaches the second shelf 1270b, a unit of product 1260b-2 is stored in a second product placement area 1270b-2 of the second shelf 1270b. …  and in the case that the units or product 1260b-1, 1260b-2. Signorelli teaches the suggested, planned, and/or predicted purchase (e.g., grocery trip, restocking deliveries) dates may be utilized to plan the timing of the suggested restocking events., Signorelli [0140] and Signorelli teaches promotion data ., Signorelli [0147].



Regarding Claim 130, (Currently Amended) 

The non-transitory computer-readable medium of claim 121, wherein the impact of the second placement of products is determined based on an analysis of images of the at least part of the shelf.  

Signorelli [0119]-[0120], [0123] 


Regarding Claim 134, (Currently Amended) 

The non-transitory computer-readable medium of claim 121, wherein the impact of the second placement of products is based on a product being at least one of returned to or taken from the at least part of the shelf.  


Signorelli [0119]-[0120], [0123]  


Regarding Claim 135,  (Currently Amended) 

The non-transitory computer-readable medium of claim 121, wherein the impact of the second placement of products is based on a restocking event associated with the at least part of the shelf.  


Signorelli [0119]-[0120], [0123]  and Signorelli teaches inventory levels may be determined at intervals and/or upon triggering events, for example, and may accordingly be analyzed with respect to inventory level changes over time., Signorelli [0140].


Regarding Claim 136, (Currently Amended) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on a rearrangement event of the at least part of the shelf.  


Signorelli [0119]-[0120], [0123]  


Regarding Claim 137,  (Original) 

The non-transitory computer-readable medium of claim 121, wherein at least one of the planned first adjustment and the planned second adjustment includes at least one of adding or removing a particular product type from the shelf.  


Signorelli [0119]-[0120], [0123]  


Regarding Claim 138, (Original) 

The non-transitory computer-readable medium of claim 121, wherein at least one of the planned first adjustment and the planned second adjustment includes changing a size of a portion of the shelf dedicated to a particular product type.  


Signorelli [0119]-[0120], [0123]  and Signorelli teaches the inventory figures may be utilized to predict product type usage rates and/or restocking levels required to meet certain requirements (e.g., holiday rush periods in a store or anticipated and/or scheduled recipe preparation at a consumer's home or restaurant). Inventory levels may be determined at intervals and/or upon triggering events, for example, and may accordingly be analyzed with respect to inventory level changes over time., Signorelli [0140].



Regarding Claim 139, (Current Amended) 

A system for testing of planograms, the system comprising: at least one processing unit configured to: receive a first image of at least part of a shelf analyze the first image to determine a first placement of products on the at least part of the shelf; 

[similar to claim 1], Signorelli [0156], [063],[0140],[Figure 5], [Figure 15]



receive a second image of the at least part of the shelf captured after the first instructions were generated; 

[similar to claim 1], Signorelli [0119],[Figure 5], [Figure 15]


analyze the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; 

[similar to claim 1], Signorelli [0119],[Figure 5], [Figure 15]


access, based on the determined second placement of products and from a data source, data associated with the at least part of the shelf; determine, based on the accessed data, of an impact of the second placement of products; …”

[similar to claim 1] Signorelli [0119] –[0120], [Figure 12]

	Although highly suggested Signorelli does not explicitly teach:

estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine

Ouimet teaches:
estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; using the estimated gradient 

Ouimet [047], [067]

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Ouimet teaches product decision modeling that considers placement, promotion and inventory. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with determining using a gradient search to maximize calculating product decision variables, as taught by Ouimet, optimize sales, revenue, and profit for the retail store. Ouimet [abstract]. 


to determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact; and generate second instructions to implement the planned second adjustment.  

[similar to claim 1], Signorelli [0119] –[0120], [0140], [Figure 5], [Figure 15]



Regarding Claim 140, (Currently Amended) 

A method for testing of planograms, the method comprising: receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products on the at least part of the shelf; based on the first placement of products, determining a planned adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; 


[similar to claim 1], Signorelli [0156], [063],[0140],[Figure 5], [Figure 15]



receiving a second image of the at least part of the shelf captured after the first instructions were generated; analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; 

[similar to claim 1], Signorelli [0119],[Figure 5], [Figure 15]


accessing, based on the determined second placement of products and from a data source, data associated with the at least part of the shelf; determining, based on the accessed data, an impact of the second placement of products;

[similar to claim 1] Signorelli [0119] –[0120], [Figure 12]


	Although highly suggested Signorelli does not explicitly teach:

estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; -2-Application No.: 17/360,553 Attorney Docket No.: 12765.0058-00000 using the estimated gradient to determine

Ouimet teaches:
estimating a gradient associated with the impact in a mathematical space of planograms based on the first placement of products, the second placement of products, and the impact; using the estimated gradient to determine

Ouimet [047], [067]

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Ouimet teaches product decision modeling that considers placement, promotion and inventory. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with determining using a gradient search to maximize calculating product decision variables, as taught by Ouimet, optimize sales, revenue, and profit for the retail store. Ouimet [abstract]. 


… a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being expected to cause a positive impact determined based on the impact; and generating second instructions to implement the planned second adjustment.  

[similar to claim 1], Signorelli [0119] –[0120], [0140], [Figure 5], [Figure 15]





Claim 126, 127  is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli  (US 2014/0,214,547 A1) in view of Ouimet (US 2007/0,060,235 A1) and in further view of Nemati (US 2018/0,322,448 A1).

Regarding Claim 126, (Original) 

The non-transitory computer-readable medium of claim 123, wherein determining the desired planogram includes

[same as above], Signorelli [0119]- [0120], [0123]  

Although highly suggested,  Signorelli does not teach:
“… using an optimization algorithm…”  

Nemati teaches:
“… “… using an optimization algorithm…”    

Nemati teaches based on how items are and have been going off the shelves, the algorithms may update the threshold so that the lost sales due to items not being available for even a short period of time, is minimized., Nemati [030]

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Nemati teaches  calculating how full or empty a respective shelf is and predict when the shelf will need to be restocked. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with determining the threshold inventory for each item may calculated and updated using forecasting and machine learning algorithm, as taught by Nemati,   that the lost sales due to items not being available for even a short period of time, is minimized.  Nemati [028]. 


Regarding Claim 127, (Original) 

Signorelli teaches:
The non-transitory computer-readable medium of claim 126
[same as above]

Although highly suggested, Signorelli does not explicitly teach:
“… optimization algorithm comprises a greedy algorithm…”  

Nemati teaches:
“… wherein the optimization algorithm comprises a greedy algorithm …”  

Nemati teaches based on how items are and have been going off the shelves, the algorithms may update the threshold so that the lost sales due to items not being available for even a short period of time, is minimized., Nemati [030]

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Nemati teaches  calculating how full or empty a respective shelf is and predict when the shelf will need to be restocked. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with determining the threshold inventory for each item may calculated and updated using forecasting and machine learning algorithm, as taught by Nemati,   that the lost sales due to items not being available for even a short period of time, is minimized., Nemati [028]. 


Claim 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli  (US 2014/0,214,547 A1) in view of Ouimet (US 2007/0,060,235 A1)  and in further view of Jones (US 2017/0,0971,705 A1).

Regarding Claim 128, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the method further comprises: determining, based on the analysis of the second image, that the second placement of products reflects … of the planned first adjustment;  … to implement the planned first adjustment to the first placement of products

Signorelli [0119]- [0120], [0123]  

Although highly suggested, Signorelli does not explicitly teach:
“… a failed execution … and generating additional instructions…”

Jones teaches:
  “… a failed execution … and generating additional instructions to implement the planned …”

Jones teaches delay in being able to restock one product due to inefficiencies, typically leads to delay in the store associate's ability to handle restocking requests for other products and so on, and ultimately may lead to an unenjoyable shopping experience for customers because either the desired product they want is not stocked on the shelf or they are required to ask for assistance to locate the missing item., Jones [004]

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Jones teaches  or improving store management using label data . It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with delay in being able to restock one product due to inefficiencies, as taught by Jones, leading to inefficiencies [that] prevent store associates from being able to offer general assistance to store customers or consumers and, thus, can negatively impact the shopping experience for several individuals.., Jones [004]. 


Claim 131, 132, 133  is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli  (US 2014/0,214,547 A1) in view of Ouimet (US 2007/0,060,235 A1) and in further view of Meyer (US 2016/0,048,798 A1).

Regarding Claim 131, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of input from … on the at least part of the shelf.  

Signorelli [0119]-[0120], [0123]  and

Signoirelli teaches the camera may capture images of the contents of the refrigerator even when the refrigerator door is closed. Indeed, the camera may be triggered to capture shelf inventory images based on refrigerator door opening and/or closing., Signoirelli [0138]	

Although highly suggested, Signorelli does not explicitly teach:
“… a touch sensor positioned …”

Meyer teaches:
“… a touch sensor positioned on the at least part of the shelf…”

Meyer teaches weight sensor 30 and electronic shelf labels (ESL) 10 and associating both with a particular product. The weight sensor 30 and ESL 10 are connected to an inventory control network via inductive coupling to an area controller 28 which may be connected to or in communication with a system controller., Meyer [060],  and Meyer teaches  measuring the weight of retail products on the shelf and knowing the weight per product, the sensor provides an inventory management system with a count of the retail products on a shelf, Meyer [088] – [089].

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Meyer teaches measuring the weight of retail products on the shelf and knowing the weight per product. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with Weight sensor 80 thus serves to monitor inventory of multiple retail products simultaneously, as taught by Meyer, to issue an alert of a potential inventory out of place to remotely and automatically notify a store employee of the situation, Meyer [092]. 



Regarding Claim 132, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the 
indication of the impact of the second placement of products is based on an analysis of input from … on the at least part of the shelf.  

	
Although highly suggested, Signorelli does not explicitly teach:
“… a pressure sensor positioned …”

Meyer teaches:
“… a pressure sensor positioned on the at least part of the shelf…”

Meyer teaches weight sensor 30 and electronic shelf labels (ESL) 10 and associating both with a particular product. The weight sensor 30 and ESL 10 are connected to an inventory control network via inductive coupling to an area controller 28 which may be connected to or in communication with a system controller., Meyer [060],  and Meyer teaches  measuring the weight of retail products on the shelf and knowing the weight per product, the sensor provides an inventory management system with a count of the retail products on a shelf, Meyer [088] – [089].

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Meyer teaches measuring the weight of retail products on the shelf and knowing the weight per product. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with Weight sensor 80 thus serves to monitor inventory of multiple retail products simultaneously, as taught by Meyer, to issue an alert of a potential inventory out of place to remotely and automatically notify a store employee of the situation, Meyer [092]. 



Regarding Claim 133, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of input from … connected to the at least part of the shelf.  

Although highly suggested, Signorelli does not explicitly teach:
“… a weight sensor …”

Meyer teaches:
“… a weight sensor connected to the at least part of the shelf …”

Meyer teaches weight sensor 30 and electronic shelf labels (ESL) 10 and associating both with a particular product. The weight sensor 30 and ESL 10 are connected to an inventory control network via inductive coupling to an area controller 28 which may be connected to or in communication with a system controller., Meyer [060],  and Meyer teaches  measuring the weight of retail products on the shelf and knowing the weight per product, the sensor provides an inventory management system with a count of the retail products on a shelf, Meyer [088] – [089].

Signorelli teaches Augmented Retail Reality (ARR) may be utilized to enhance product inventory such as on store shelves.  Meyer teaches measuring the weight of retail products on the shelf and knowing the weight per product. It would have been obvious to combine before the effective filing date monitoring planogram compliance in a store shelf using cameras, as taught by Signorelli, with Weight sensor 80 thus serves to monitor inventory of multiple retail products simultaneously, as taught by Meyer, to issue an alert of a potential inventory out of place to remotely and automatically notify a store employee of the situation, Meyer [092]. 



Regarding Claim, 141-200,  (Canceled).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 2018/0247324 A1) teaches location product in a first location and second location and planograms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623